Htman, O. J.
Plaintiff sued to recover from defendants, a commercii partnership in New Orleans, the price of eleven bales of cotton, weighi, 3,905 pounds, which he alleged he sold and delivered to them in April. 1861, at 50 cents per pound. In his petition he claimed interest on price.
He alleged that the purchase of the cotton from him was effected by-Joseph Lang, acting therein on behalf of defendants.
Defendants put at issue, by a general denial, all the facts alleged by plaintiff.
Judgment was rendered in favor of defendants, and plaintiff has appealed.
The evidence shows that defendants had a house established in Natchez, Miss., for the purpose of purchasing cotton; that Charles Wessel was their agent at Natchez, and acted as such for them in the purchase of cotton till February, 1861, when Joseph Lang took charge of defendants’ business at that place.
On the 26th of that month, Lang advertised in a newspaper published at Natchez, styled “The Natchez Courier,” this notice:
“ Notice. — On and after this date, Mr. Charles W'essel is no longer onr agent; any business will in future be transacted in this city by our Mr. Joseph Lang. J. H. Etheb & Co.”
“Liberal cash advances on cotton consignments to my house, in New Orleans. Joseph Lang.”
That a copy of this notice was received by defendants shortly after its first publication, to which they made no objection; that Lang bought cotton, made various shipments of the same to defendants, drew drafts on them, and had a certain share of the net profits of his purchases of cotton as his compensation.
The evidence also shows that Lang bought from plaintiff eleven bales of cotton, weighing at least 3,905 pounds, for which he agreed to give 60 cents a pound; that plaintiff was to deliver them in April, 1861, at Grand Gulf, on the Mississippi river; that after their delivery they were to be at Lang’s risk, and that plaintiff delivered the same according to contract. What became of the cotton, after its delivery, the evidence does not satisfactorily show.
We are satisfied, from the evidence, that Lang had authority to buy the cotton for defendants, but they contend that it is not proved that he bought the cotton for them.
The business of Lang at Natchez, was to buy cotton for the partnership of O'. H. Eimer & Oo., of which he advertised himself as being a partner, and the presumption is that his purchases ox cotton Avere made for the firm,
*394Defendants further contend, that as there is not evidence that the cotton was weighed to them, it was at plaintiff’s risk.
We do not so hold. It is not essential to the contract of sale of produce by weight, that its risk should be on the vendor until it is weighed.
The risk may be assumed by the vendee, as the. law does not forbid him to assume it.
It is decreed that the judgment of the District Court be annulled, avoided and reversed.
It is further decreed, that plaintiff recover of defendants, J. H. Eimer & Co., the sum of one thousand nine hundred and fifty-two dollars and fifty cents, with interest thereon, at the rate of five per cent, per annum, from the 30th day of April, 1804, till paid, and the costs of suit in both courts.